Citation Nr: 0907393	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date for an increased 
evaluation for Type I diabetes mellitus with diabetic 
retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to June 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought.  

In November 2007, the Veteran presented testimony during a 
hearing before RO personnel.  In December 2008, he testified 
before the undersigned Veterans Law Judge sitting at the RO; 
transcripts of those hearings are of record.  The appellant 
submitted additional evidence to the Board, waiving agency of 
original jurisdiction consideration of the evidence, which 
evidence is accepted for inclusion in the record.  See 38 
C.F.R. § 20.1304 (2008).    


FINDINGS OF FACT

1.  Service connection for Type I diabetes mellitus, 
evaluated as 20 percent disabling, effective from June 30, 
1979, was established pursuant to a September 1980 rating.

2.  The Veteran filed for an increased rating in January 
2003, resulting in the award of a 100 percent schedular 
rating, pursuant to a June 2003 rating; based on available 
progress notes then associated with the claims file, an 
effective date of December 6, 2001 was assigned.  

4.  In June 2003, the Veteran filed a Notice of Disagreement 
as to the assigned effective date, and a Statement of the 
Case of February 2004 was issued; however, a timely 
substantive appeal was not received.  

5.  The current appeal derives from a claim for an earlier 
effective dated filed in June 2005.

6.  The Veteran's freestanding claim for an earlier effective 
date is legally barred.


CONCLUSIONS OF LAW

1.  June 2003 RO rating decision assignment of a 100 percent 
disability evaluation for Type 1 diabetes mellitus effective 
December 6, 2001 is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  An effective date earlier than December 6, 2001 for the 
assignment of a 100 percent disability evaluation for Type 1 
diabetes mellitus is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for Type I diabetes mellitus, evaluated as 
20 percent disabling, effective from June 30, 1979, was 
established pursuant to a September 1980 rating.  The Veteran 
filed for an increased rating in January 2003, resulting in 
the award of a total schedular rating pursuant to a June 2003 
rating.  Based on available progress notes then associated 
with the claims file, an effective date of December 6, 2001 
was assigned.  In June 2003, the Veteran filed a Notice of 
Disagreement as to the assigned effective date, and a 
Statement of the Case of February 2004 was issued.  However, 
a timely substantive appeal was not received.  The June 2003 
rating decision is final.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), providing significant legal precedent with 
regard to the adjudication of claims for an earlier effective 
date for a VA benefit already granted, where there is of 
record a prior final RO decision or Board decision which 
considered and denied a claim for that identical benefit.  In 
Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for 
various disabilities.  A previous rating decision that 
assigned an effective date for a grant of service connection 
became final, and a Board decision that denied an earlier 
effective date for the grant of service connection was final 
when issued.

The Court further indicated that under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the Veteran could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of clear and unmistakable error (CUE), or claim to 
reopen them based upon new and material evidence.  Of those 
two, because the proper effective date for an award based on 
a claim to reopen cannot be earlier than the date that claim 
was received (under 38 U.S.C. § 5110(a)), only a request for 
revision of the former decisions premised on CUE could result 
in the assignment of an earlier effective date.  In Rudd, the 
Veteran had not argued at any point that his request for an 
earlier effective date should be construed as a motion to 
revise based on CUE.  The Court concluded that the only 
remaining possibility was that the Veteran's claims each were 
to be processed as a "freestanding claim" for earlier 
effective dates - but such a possibility would vitiate the 
rule of finality, as it applied to the previous final RO 
rating decisions.  Because the claimant had not raised a 
proper claim for the earlier effective date sought, the Court 
determined that there was no basis for consideration of the 
Veteran's effective date claims on the merits, and that the 
claims must be dismissed.

In this Veteran's case, the June 2003 rating decision 
assignment of December 6, 2001 as the effective date for the 
grant of a 100 percent disability rating for Type 1 diabetes 
mellitus became a final decision; the Veteran has not raised 
a claim of CUE in the June 2003 rating decision; and the 
Veteran's attempted "freestanding" earlier effective date 
claim in June 2005 is without legal basis, and must be 
denied.  As in Rudd, the Veteran in this case has not argued 
at any point that his request for an earlier effective date 
should be construed as a motion to revise based on CUE; 
therefore, the Veteran has not raised a proper claim for an 
effective date earlier than December 6, 2001 for an increased 
rating.  In a December 2008 statement, the Veteran has 
asserted CUE in the Statement of the Case (SOC) of February 
2008.  The Veteran and his representative have not specified 
CUE in the June 2003 or September 1980 decisions.  The 
February 2008 SOC is not a proper subject for revision on the 
basis of CUE insofar as it is only a part of the procedural 
history of the current appeal and does not represent a final 
decision.

The Veteran has asserted that he advised the VA in November 
1988 that he had been hospitalized for treatment of his 
service-connected diabetes mellitus that month, and that this 
should serve as in informal claim for an increased rating.  
He has submitted a copy of a VA outpatient treatment record 
dated in November 1988 that noted that he reported that he 
was hospitalized that weekend at NW hospital for DKA 
(diabetic ketoacidosis) secondary to NV (nausea and vomiting) 
secondary to flu.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  If a formal claim is received 
within one year of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155.  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).  

The November 1988 treatment record may be considered as an 
informal claim, however, that claim was subsequently 
adjudicated in the January 2003 final rating decision.  As 
such, that treatment record cannot be the basis for an 
earlier effective date.  

For these reasons, the Board finds that there is no legal 
basis for the Veteran's claim for an earlier effective date.  
As in this case, where the law is dispositive, the claim must 
be denied due to a lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit).

Finally, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008), 
and 38 C.F.R. § 3.159 (2008), which relate to VA's duties to 
notify and assist a claimant, are not applicable to the 
Veteran's claim for an earlier effective date because the law 
is dispositive, and there is no additional evidence that 
could be obtained to substantiate the claim.  See VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).


ORDER

The appeal is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


